DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on February 18, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed November 18, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Applicant has requested a conformation and update on any objections applied to the instant drawings. As described in the Notice of Non-compliance, at least Figures 1 and 2 of the instant application disclose cell-binding motif sequences in excess of 4 amino acids in length that are not identified by sequence identifier. Appropriate correction is required.
Claims 1-3, 6-11, 14-18 and 20-27 are pending. Claims 8-11, 15, 25 and 27 are withdrawn. Claims 4, 5 and 19 have been canceled. Claim 1, 6, 7, 20, 21, 22, 24 and 26 have been amended. Claims 1-3, 6-7, 14, 16-18, 20-24 and 26 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.






Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Notice of Non-Compliance
This application discloses nucleic acid and/or amino acid sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 through 1.825 (the “sequence rules”). However, this application discloses nucleotide and/or amino acid sequences which require labeling by accompanying sequence identifiers (i.e. SEQ ID NO:), but which are not so labeled. For example, at Figures 1 and 2 of the instant application disclose cell-binding motif sequences in excess of 4 amino acids in length that are not identified by sequence identifier. Applicants should be aware that this may not comprise the only instance(s) of non-compliance. Applicant should carefully review the application for any further example(s) of failure to identify sequences by sequence identifier, and to otherwise verify that the application is in full compliance with the sequence rules. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF. 
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 14, 16-18 and 20-24 rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. "Pancreatic islet survival and engraftment is promoted by culture on functionalized spider silk matrices." PloS one 10.6 (2015): e0130169 (hereinafter Johansson, reference of record) in view of Davis et al. "Enhanced function of pancreatic islets co-encapsulated with ECM proteins and mesenchymal stromal cells in a silk hydrogel." Biomaterials 33.28 (2012): 6691-6697 (hereinafter Davis, reference of record). This rejection is newly applied to address applicants claim amendments submitted on February 18, 2021. A reply to applicant’s arguments is found below.
Claim 1 describes a method for the cultivation of eukaryotic cells, comprising the steps: (a) providing an aqueous solution of a recombinant spider silk protein capable of assembling into a water- insoluble solid macrostructure, wherein the recombinant spider silk protein optionally contains a cell-binding motif, (b) preparing an aqueous mixture of a sample of the eukaryotic cells with the recombinant spider silk protein, wherein the recombinant spider silk protein remains dissolved in the aqueous mixture; (c) allowing the recombinant spider silk protein to assemble into the water-insoluble solid macrostructure in the presence of the eukaryotic cells, thereby forming a scaffold material for cultivating the eukaryotic nL, L(AG) nAL, L(GA) nL, and L(GA) nGL, wherein n is an integer from 2 to 10; BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/AAB/axlApplication No.: 16/077,179Docket No.: 0104-0912PUS1 Page 3 of 10 each individual A segment is an amino acid sequence of from 8 to 18 amino acid residues, wherein from 0 to 3 of the amino acid residues are not Ala, and the remaining amino acid residues are Ala; each individual G segment is an amino acid sequence of from 12 to 30 amino acid residues, wherein at least 40% of the amino acid residues are Gly; and each individual L segment is a linker amino acid sequence of from 0 to 30 amino acid residues; and CT is a fragment of from 70 to 120 amino acid residues, having at least 70% identity to SEQ ID NO: 3 or SEQ ID NO: 68; and wherein the optional cell-binding motif is arranged either terminally in the spider silk protein, or between the moieties, or within any of the moieties. Claim 14 describes the method according to claim 1, wherein the aqueous mixture of step (b) further contains cell-binding proteins or polypeptides. Claim 16 describes the method according to claim 2, wherein the macrostructure is brought into a shape selected fiber or foam. Claim 17 describes the method according to claim 3, wherein the mammalian cells are selected from primary cells and cell lines, and the stem cells are mesenchymal stem cells. Claim 18 describes the method according to claim 17, wherein the mammalian cells are endothelical cells, fibroblasts, keratinocytes, skeletal muscle satellite cells, skeletal muscle myoblasts, Schwann cells, pancreatic (3-cells, pancreatic islet cells, hepatocytes and glioma- forming cells. Claim 20 describes the method according to claim 6, wherein the optional cell-binding motif is arranged terminally in the recombinant spider silk protein. Claim 23 describes method 
Johansson describes the engraftment of pancreatic islet cells in a recombinant spider silk scaffold. Johansson investigates three different physical formats including a 2D film, 3D fiber mesh and 3D foam (Johansson, abstract and Figure 1). Johansson observes the highest adherence percentage when using the foam based recombinant spider silk scaffold as shown in Figure 1. Figures 1A and 3A clearly show the pancreatic islet cells fully encapsulated within the foam based recombinant spider silk scaffold. Johansson performed in vitro islet maintenance experiments in Fig 3, wherein it can be observed that the islet cells are fully encapsulated within the matrix and are maintained for a period of 2 weeks under suitable culture conditions. Johansson uses conventional molecular cloning techniques to insert short peptides (RGD, RGE, IKVAV and YIGSR) into the N-terminus of the recombinant spider silk protein 4repCT (Johansson, production of recombinant spider silk). The 4repCT spider silk protein described by Johansson represents a species within the genus of REP and CT protein moieties descried in claim 6. Johansson does not expressly describe culturing eukaryotic cells with dissolved recombinant spider silk protein which is allowed to assemble into a water-insoluble solid macrostructure in the presence of the eukaryotic cells.
	Davis describes culturing pancreatic islet cells within a silk fibroin hydrogel scaffold (Davis abstract). Davis describes cell encapsulation methods wherein “islet cells were suspended” and then incubated for “gelation” with unassembled silk hydrogels for islet co-encapsulation (Davis, section 2.6 – Cell encapsulation in the hydrogels). Davis expressly demonstrates recombinant silk proteins being dissolved in an aqueous solution with cells and allowed to gel to form a water insoluble macrostructure (Davis, section 2.6). Davis further evaluated islet viability for 7 days after encapsulation as shown in Fig 1. Fig 1A clearly shows the islet cells fully encapsulated and cultured within the silk hydrogel. Thus, Davis describes the self-assembly of a water insoluble solid macrostructure (silk hydrogel) in the presence of 
It would have been prima facie obvious to one of ordinary skill in the art to apply the pancreatic islet cell co-encapsulation method described by Davis using the recombinant silk protein foam scaffold disclosed by Johansson. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Johansson and Davis use pancreatic islet cells which are supported using similar silk protein based scaffolds. One would have been motivated to use the co-encapsulation method described by Davis wherein the scaffold is self-assembled in the presence of the islet cells using the recombinant silk protein foam scaffold disclosed by Johansson to achieve more uniform distribution of cells within the scaffold, thus leading to a higher cell viability. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-3, 6-7, 14, 16-18 and 20-24 to have been prima facie obvious to at the time the invention was made.

Response to Traversal
This rejection is newly applied to address applicants claim amendments submitted on February 18, 2021. Applicant previously argued that Johansson teaches the formation of a macrostructure from spider silk proteins in the absence of eukaryotic cells, wherein cells are applied on top of the pre-formed cell scaffold materials. Applicant argues that the method described by Johansson is fundamentally different to that described in the present invention wherein a macrostructure is formed from spider silk proteins in the presence of eukaryotic cells and as a consequence the eukaryotic cells end up within the scaffold where they are maintained. Applicant states that the current method allows for the culturing of eukaryotic cells within a solid spider silk protein scaffold and not on a silk protein scaffold as currently amended.
cell encapsulation methods wherein “islet cells were suspended” and then incubated for “gelation” with unassembled silk hydrogels for islet co-encapsulation (Davis, section 2.6 – Cell encapsulation in the hydrogels). Davis expressly demonstrates recombinant silk proteins being dissolved in an aqueous solution with cells and allowed to gel to form a water insoluble macrostructure (Davis, section 2.6). It would have been prima facie obvious to one of ordinary skill in the art to apply the pancreatic islet cell co-encapsulation method described by Davis using the recombinant silk protein foam scaffold disclosed by Johansson.

Claims 1-3, 6-7, 14, 16-18, 20-24 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Widhe et al. "A fibronectin mimetic motif improves integrin mediated cell biding to recombinant spider silk matrices." Biomaterials 74 (2015): 256-266 (hereinafter Widhe, reference of record) in view of Davis (supra). This rejection is newly applied to address applicants claim amendments submitted on February 18, 2021. A reply to applicant’s arguments is found below.
A description of claims 1-3, 6, 14, 16-18, 20 and 23-24 can be found above. Claim 7 describes the method according to claim 1, wherein the recombinant spider silk protein contains a cell-binding motif selected from RGD, IKVAV (SEQ ID NO: 10), YIGSR (SEQ ID NO: 11), EPDIM (SEQ ID NO: 12), NKDIL (SEQ ID NO: 13), GRKRK (SEQ ID NO: 14), KYGAASIKVAVSADR (SEQ ID NO: 15), NGEPRGDTYRAY (SEQ ID NO: 16), PQVTRGDVFTM (SEQ ID NO: 17), AVTGRGDSPASS (SEQ ID NO: 18), TGRGDSPA (SEQ ID NO: 19), CTGRGDSPAC (SEQ ID NO: 20) and FNc (SEQ ID NO: 9); wherein FNc is C1X1X2RGDX3X4X5C2 (SEQ ID NO:9); wherein each of Xi, X2, X3, X4 and X5 are independently selected from natural amino acid residues other 1 and C2 are connected via a disulphide bond. Claim 21 describes the method according to claim 7, wherein the cell-binding motif is selected from FMcc (SEQ ID NO: 9), GRKRK (SEQ ID NO: 14), IKVAV (SEQ ID NO: 10), RGD and CTGRGDSPAC (SEQ ID NO: 20). Claim 22 describes the method according to claim 7, wherein the cell-binding motif is selected from FNcc (SEQ ID NO: 9) and CTGRGDSPAC (SEQ ID NO: 20). Claim 26 describes the method according to claim 1, wherein the recombinant spider silk protein contains a cell-binding motif which is CTGRGDSPAC (SEQ ID NO: 20); wherein the macrostructure is brought into a foam shape; and wherein the eukaryotic cells are pluripotent stem cells.
Widhe describes a recombinant spider silk protein scaffold for culturing primary adherent cells of human origin (Widhe, pg 250 para 2). Widhe describes genetically incorporating fibronectin derived cell binding motifs into recombinant spider silk (Widhe, section 2.1). Widhe describes silk protein 4RepCT constructs with different RGD motifs which are genetically introduced into the N-terminus (Widhe, Fig 1). The 4RepCT construct disclosed by Widhe in section 2.1 represents a species which anticipates the general REP and CT protein moieties described in claim 6. Furthermore, Widhe specifically describes the substitution of cysteine for two amino acids flanking the RGD sequence to enable a loop formation of the cell-binding motif CTGRGDSPAC (corresponding to SEQ ID NO: 20) in the first FNcc as outlined in Figure 1 (Widhe, section 2.1). The silk constructs with cell binding motifs derived from fibronectin thus represent species within the general spider silk proteins described in claims 6 and 7. Widhe successfully expressed, isolated and purified the recombinant spider silk protein FNcc-4RepCT with CTGRGDSPAC (SEQ ID NO: 20) cell-binding motifs in E. coli (Widhe, section 3.2). Widhe outlines the fabrication process in section 2.2 wherein an aqueous solution containing the insoluble recombinant spider silk product is cased forming a film macrostructure. Widhe describes specific embodiments wherein the macrostructure could be in the form of fibers, films or foams (Widhe, section 3.2). Widhe provides experimental data for culturing human endothelial cells (Fig 3), mesenchymal stem cells (MSCs) (Widhe, section 3.3) and keratinocytes (Widhe, Fig 4). Widhe describes this technique as being widely applicable to culturing a variety of primary adherent 
	Davis describes culturing pancreatic islet cells within a silk fibroin hydrogel scaffold (Davis abstract). Davis describes cell encapsulation methods wherein “islet cells were suspended” and then incubated for “gelation” with the silk hydrogels for islet co-encapsulation (Davis, section 2.6 – Cell encapsulation in the hydrogels). Davis expressly demonstrates recombinant silk proteins being dissolved in an aqueous solution with cells and allowed to gel to form a water insoluble macrostructure (Davis, section 2.6). Davis further evaluated islet viability for 7 days after encapsulation as shown in Fig 1. Fig 1A clearly shows the islet cells fully encapsulated and cultured within the silk hydrogel. Thus, Davis describes the self-assembly of a water insoluble solid macrostructure (silk hydrogel) in the presence of eukaryotic cells (pancreatic islet cells) which are maintained under cell culture conditions for a period of 7 days. Davis describes how silk fibroin efficiently encapsulates islet cells and supports cell adhesion, proliferation and differentiation on the hydrogel scaffold. Davis specifically uses self-assembling silk fibroin proteins from the Bombyx mori silkworm (Davis, Introduction para 2). Davis further describes how extracellular matrix proteins were incorporated in to the silk hydrogels including collagen IV and laminin, which served as effective cell-binding motifs for the islet cells. The silk hydrogel formation process is outlined in section 2.1 and conforms to the instantly claimed methods wherein an insoluble macrostructure is separated from an aqueous solution. 
It would have been prima facie obvious to one of ordinary skill in the art to apply the pancreatic islet cell co-encapsulation method described by Davis using the recombinant silk protein foam scaffold disclosed by Widhe. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Widhe and Davis use similar silk protein based scaffolds. One would have been motivated to use the co-encapsulation method described by Davis wherein the scaffold is self-assembled in the presence of the islet cells using the recombinant silk protein 
Furthermore, it would have been prima facie obvious to culture pancreatic islet cells as described by Davis within the recombinant silk scaffold taught by Widhe. It would have been a matter of simple substitution to culture pancreatic islet cells rather than endothelial or MSC cells. One would have motivation to make this substitution in order to experiment with different engraftment procedures to increase islet cell graft survival and function. One would have a reasonable expectation of success in making both of these substitutions given the similar goals and experimental techniques used by both Davis and Widhe. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
It is noted that the instant 103 rejection over Widhe in view of Davis is newly applied in order to address applicants claim amendments submitted on February 18, 2021. Thus, the majority of applicants arguments submitted on February 18, 2021 are considered moot in light of the newly applied arguments. 
The rejection now describes Davis’s cell encapsulation methods wherein “islet cells were suspended” and then incubated for “gelation” with the silk hydrogels for islet co-encapsulation (Davis, section 2.6 – Cell encapsulation in the hydrogels). Thus, Davis describes the self-assembly of a water insoluble solid macrostructure (silk hydrogel) in the presence of eukaryotic cells (pancreatic islet cells) which are maintained under cell culture conditions for a period of 7 days. Furthermore, it is argued that it would have been obvious to one of ordinary skill in the art to apply the pancreatic islet cell co-encapsulation method described by Davis using the recombinant silk protein foam scaffold disclosed by prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633